Composition of committees and delegations : see Minutes
Mr President, given that the Japanese earthquake and the suffering in Japan have taken second place recently, would it not be appropriate for this Parliament to mark them and to join with the people of Japan, and their democracy, expressing our condolences by observing a minute's silence?
Last week we held a meeting of all Members of the European Parliament with the President of the European Commission and the President of the Council of the European Union, Mr Van Rompuy. At the beginning of that meeting I sent expressions of sympathy to the entire Japanese nation. I spoke, too, of the terrible suffering. We feel deeply for the Japanese people. We also stood to observe a minute's silence in the Chamber to honour the memory of those who died in this catastrophe. There was also a brief discussion on the subject. I think the House has done everything necessary to express our solidarity with the Japanese people. Thank you very much.
(Applause)